PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/207,685
Filing Date: 13 Mar 2014
Appellant(s): Plappert et al.



__________________
Uriel J. Santiesteban
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/8/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
2(A) Appellants argue on page 12 of the brief that the examiner has failed to establish a prima facie case of lack of enablement by failing to apply properly the Wands factors to the facts of this case. More specifically, examiner improperly applied the Wands factors (specifically addresses G) and only applies three of the factors including A, G, and H. 
In response, the Office maintains that the 112 enablement rejection is proper and the Wands factors such as A, G, and H were properly applied. With reference to G (the existence of working examples), Appellants argue on page 13 of the brief that silicone itself is a specific polymer compound and one of ordinary skill in the art would understand silicone is a polymer compound which includes a backbone including siloxane groups. In response, the Office has reviewed the specification and asserts that the specification does not set forth that silicone is a specific polymer (polymer is not mentioned in the specification at all) and does not disclose that it includes a backbone or includes siloxane groups thus it would follow that one of ordinary skill would not 
Further, appellants argue on pg. 13 of the brief that there is a method of applying and treating silicone as the organic dielectric material so as to achieve the claimed invention for example Figure 7 and paragraph 111. Upon review of that paragraph and Figure, there is no mention of the chemical composition of silicone other than “thermally curable”. Moreover, there is no mention of what temperature range is deemed necessary for thermally curable or a definition of the term or any specific silicone materials so as to set forth what silicone compounds would be included or excluded from thermally curable silicone. Further, in the method detailed on paragraph 111 and even including paragraphs 112 through 130, there is no discussion of the claimed water uptake property as a result of the method as a whole and there is no discussion in any specific method step that such a step is critical to changing water uptake or mentions water uptake as being altered by the step at all. Therefore, it is maintained that the method does not set forth a specific working example and thus the analysis of G is deemed proper. 
In regards to A, G, and H being applied but other factors not discussed, the Office asserts that A, G, and H being discussed was sufficient enough to conclude that the disclosure is not enabling and not grounds for an improper rejection.  The rejection is proper because as noted in MPEP 2164.04, “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.”


2(B) Appellants argue on page 14 that the enablement rejection is improper because the examiner ignored the method of making the claimed invention presented in the specification. Appellants point to Figure 7 and paragraph 110-130, paragraph 67 and paragraph 53. Upon review of the paragraphs, as already stated above with respect to paragraphs 110-130 and Figure 7, they do not provide specific silicone compounds and do not set forth any steps of the method as a whole or in part provide any effect on water uptake so that one skilled in the art would be able to determine what silicone compounds would provide the claimed water uptake property without undue experimentation.  Similarly paragraph 67 also does not set forth that the steps as a whole or in part make a specific silicone compound with the claimed water uptake property as claimed. With regard to paragraph 53, the paragraph is not tied to any method and also does not set forth a silicone compound with water uptake as claimed and actually recites even broader term “organic dielectric” as having water uptake less than 0.5wt%; thus, one skilled in the art would not be able to determine a specific silicone compound with a water uptake by using the methods disclosed without undue experimentation.  Therefore for the above reasons, it is asserted that the method was not ignored and that the method in the specification does not bear reasonable correlation to the entire scope of the claim and thus the enablement requirement of U.S.C. 112 is not satisfied. 
2(C) Appellants argue on pages 16-17 of the brief the rejection under 102 to Crane and rejection under 102 to Aleksov should be overturned. 

In response, as best understood in view of the 112 rejections, silicone is provided in the specification as a compound drawn to the invention but no specific composition of silicone is provided so that one skilled in the art would be able to determine a silicone that provides the claimed water uptake value and breakdown voltage as claimed without undue experimentation thus for examination any silicone of the relevant prior art was deemed as having the claimed properties intrinsically. Aleksov disclosed a silicone material used in a passivation layer of a semiconductor device as set forth in the final rejection and thus the silicone of Aleksov is asserted as having the claimed properties intrinsically.    
Appellants make the same argument with respect to the 102 rejection by Crane as Aleksov above. Crane discloses a silicone material for a passivation layer in a semiconductor device as set forth in the final rejection and thus the silicone of Crane is deemed to have the claimed properties of water uptake and breakdown voltage intrinsically.  
2(D) Appellants argue on page 20 of the brief that the combination of cited references in the 103 rejection fails to disclose every feature of independent claims 1 and or 13. More specifically, “the breakdown voltage feature”. 
In response, the Office asserts that as best understood in light of the specification and the 112 rejections, a silicone compound with a water uptake value as claimed prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Appellants argue on page 25 that silicone laminates disclosed by Yamaguchi are patentably distinct from the claimed passivation layer and it is improper to combine with Crane or Aleksov to arrive at the claimed features. 
 In response to Appellants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the combination rendering Aleksov or Crane inoperable for its intended purpose. Yamaguchi teaches it was known to have a silicone compound with a water uptake value in the claimed range thus it is asserted that the silicone compound 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT STOWE/Examiner, Art Unit 2829 
                                                                                                                                                                                                       Conferees:

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829         

                                                                                                                                                                                               
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.